DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive. 
Regarding claims 1 & 59, in response to applicant’s argument that Mori (US 2003/0006920 A1) does not teach, in Figures 10 & 11, a signal processing unit configured to generate a digital pulse signal, a frequency of the digital pulse signal being associated with a difference between the reference signal and the feedback signal, this is not persuasive because by broadest reasonable interpretation the claim does not explicitly disclose an alternating frequency and it is inherent that the digital signal output from the signal processing unit (400) would have an associated frequency indicating the difference between the reference signal and the feedback signal.
In response to applicant’s argument that Mori does not teach, in Figures 10 & 11, a digital-to-analog converter configured to receive the counter output signal and generate an output signal based on at least information associated with the counter output signal, the claim language does not explicitly require a direct electrical connection between the counter (432 & 900) and the digital-to-analog converter (500a). Mori discloses that the digital-to-analog converter (500a) receives the output of the counter (432a) via the adder (420), thus the output of the digital-to-analog converter is associated with the counter output signal, as required by the invention as claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori
Regarding claim 1, Mori discloses, in Figures 10 & 11, a system for error amplification and processing, the system comprising:
a signal processing unit (400) configured to receive a reference signal (Vref) and a feedback signal (Vin with SW3 set to position ‘b’) and generate a digital pulse signal, a frequency of the digital
pulse signal being associated with a difference between the reference signal and the feedback signal
(Para [0185], [0186], & [0192], “comparator 400 compares reference value Vref and the input signal…comparator 400 can be a high level…or a low level”);
a counter (432) configured to receive the digital pulse signal and generate a counter output
signal based on at least information associated with the digital pulse signal (Para [0192] & [0193],
“comparator 400 compares Vref and the input signal and if the input signal is larger, 432 subtracts…if
input signal is smaller, 432 adds”); and
a digital-to-analog converter (500a) configured to receive the counter output signal (through 906 and 908 with SW4 & SW5 in position ‘a’) and generate an output signal based on at least
information associated with the counter output signal (Para [0214] & [0215], “input values are initially
output from adder 906 and subtractor 908…the output values pass through D/A converter 500a”).
Regarding claim 59, Mori discloses, in Figures 10 & 11, a method for error amplification and
processing, the method comprising:
receiving a reference signal (Vref);
receiving a feedback signal (Vin);
generating a digital pulse signal, a frequency of the digital pulse signal being associated with a
difference between the reference signal and the feedback signal (Para [0185], [0186], & [0192],
“comparator 400 compares reference value Vref and the input signal…comparator 400 can be a high
level…or a low level”);
receiving the digital pulse signal (400 to 432);
generating a counter output signal based on at least information associated with the digital
pulse signal (Para [0192] & [0193], “comparator 400 compares Vref and the input signal and if the input
signal is larger, 432 subtracts…if input signal is smaller, 432 adds”);
receiving the counter output signal (through 906 and 908 with SW4 & SW5 in position ‘a’); and
generating an output signal based on at least information associated with the counter output
signal (Para [0214] & [0215], “input values are initially output from adder 906 and subtractor 908…the
output values pass through D/A converter 500a”). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Kesarwani et al. (US 10,181,791 B2), herein after Kesarwani.
Regarding claim 2, Mori discloses the system of claim 1, but fails to disclose wherein the signal
processing unit comprises:
an error amplifier configured to receive the reference signal and the feedback signal and
generate an amplification signal based on at least information associated with the reference signal and
the feedback signal; and
a pulse generator configured to receive the amplification signal and generate the digital pulse
signal based on at least information associated with the amplification signal.
However, Kesarwani discloses, in Figure 1, wherein the signal processing unit comprises:
an error amplifier (150) configured to receive the reference signal (Vref) and the feedback signal
(Vdiv) and generate an amplification signal (150c) based on at least information associated with the
reference signal and the feedback signal (Col. 5, Lines 46-52); and
a pulse generator (160) configured to receive the amplification signal (150c) and generate the
digital pulse signal (160b) based on at least information associated with the amplification signal (Col. 5,
Lines 52-56).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of
the claimed invention, to include the error amplifier and pulse generator of Kesarwani in the system of
Mori, to achieve the benefit of generating a control signal “by feedback and/or feedforward control
circuitry of a converter to generate a duty cycle word indicative of a required duty cycle for generating a
desired converter output voltage” (Kesarwani, Col. 1, Lines 32-38).
Regarding claim 5, Mori in view of Kesarwani discloses the system of claim 2, and Mori
continues to disclose, in Figure 10, wherein the digital pulse signal includes an addition pulse signal and
a subtraction pulse signal (Para [0219], “output of the addition/subtraction circuit is passed through
SW4 and added to the digital input value by the adder”).
Regarding claim 6, Mori in view of Kesarwani discloses the system of claim 5, and Mori
continues to disclose, in Figure 10, wherein:
the addition pulse signal includes one or more digital pulses based at least in part on a direction
of the amplification signal (Para [0193], “if input signal is smaller, addition/subtraction circuit 432 adds a
certain value”); and
the subtraction pulse signal includes one or more digital pulses based at least in part on the
direction of the amplification signal. (Para [0192], “comparator 400 compares Vref and the input signal
and if the input signal is larger, addition/subtraction circuit 432 subtracts a certain value”).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Kesarwani as applied to claims 2, 5, & 6 above, and further in view of Yao et al. (US 10,425,002 B2), herein after Yao.
Regarding claim 3, Mori in view of Kesarwani discloses the system of claim 2, but fails to
disclose wherein the error amplifier includes a transconductance amplifier.
However, Yao discloses wherein the error amplifier includes a transconductance amplifier (Col. 4, Lines 53 & 54).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of
the claimed invention, to include the transconductance amplifier of Yao in the system of Mori and
Kesarwani, since all the claimed elements were known in the prior art and one skilled in the art could
have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415‐421, 82 USPQ2d 1385).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Kesarwani as
applied to claims 2, 5, & 6 above, and further in view of Massa (US 4,096,933).
Regarding claim 4, Mori in view Kesarwani discloses the system of claim 2, but fails to disclose
wherein the frequency of the digital pulse signal is proportional to a magnitude of the amplification
signal.
However, Massa discloses wherein the frequency of the digital pulse signal is proportional to a
magnitude of the amplification signal (Col. 3, Lines 19-26).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of
the claimed invention, to include the proportional frequency of Massa in the system of Mori and
Kesarwani, since all the claimed elements were known in the prior art and one skilled in the art could
have combined the elements as claimed by known methods with no change in their respective
functions, and the combination yielded nothing more than predictable results to one of ordinary skill in
the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415‐421, 82 USPQ2d 1385).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Kesarwani as applied to claims 2, 5, & 6 above, and further in view of Kanda et al. (US 2016/0276038
A1), herein after Kanda.
Regarding claim 7, Mori in view of Kesarwani discloses the system of claim 2, and Kesarwani
continues to disclose, in Figure 1, the pulse generator (160) but fails to disclose wherein:
the pulse generator includes a current direction switch configured to determine a direction of
the amplification signal; and
the current direction switch is configured to receive the amplification signal and generate a
current switch output signal based on information associated with the amplification signal.
However, Kanda discloses, in Figure 20, wherein:
the pulse generator includes a current direction switch (78) configured to determine a direction of the amplification signal (Para [0144], switch circuit 78 determines level of signal SWN3); and
the current direction switch is configured to receive the amplification signal and generate a
current switch output signal (51) based on information associated with the amplification signal (Para
[0147], “switches the generation of the positive current Iref1 and the generation of the negative current
Iref2 in response to the signal SWN3”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of
the claimed to invention, to include the current direction switch of Kanda in the pulse generator of Mori
and Kesarwani, to achieve the benefit of extending the “trimming range of the reference current”
(Kanda, Para [0010]).
Regarding claim 8, the combination of Mori, Kesarwani, and Kanda discloses the system of claim 7, and Kanda continues to disclose, in Figure 20, wherein:
the current direction switch (78) comprises an inverter (73), a first transistor (PM12), and a
second transistor (PM13);
the inverter is configured to receive the amplification signal from the error amplifier (Para
[0143], “signal inverted from the logic level of the signal SWN3 by the inverter 73”);
the first transistor (PM12) is turned on or off based at least in part on the direction of the
amplification signal (Para [0144], “if the signal SWN3 is at an H level, the PMOS transistor PM13 is
turned on and the PMOS transistor is turned off”); and
the second transistor (PM13) is turned on or off based at least in part on the direction of the
amplification signal (Para [0144], “if the signal SWN3 is at an H level, the PMOS transistor PM13 is
turned o and the PMOS transistor is turned off”).
Regarding claim 9, the combination of Mori, Kesarwani, and Kanda discloses the system of claim
8, and Mori continues to disclose, in Figure 11, wherein:
the pulse generator further includes an addition pulse generator (906);
the addition pulse generator (906) is configured to receive the current switch (900) output signal
and generate an addition pulse signal based at least in part on the current switch output signal (Para
[0219], the output of circuit 900 is added to the digital input value by the adder 906); and
the addition pulse signal is part of the digital pulse signal (Para [0213], “input value passes
through the adder”).
Allowable Subject Matter
Claims 10-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J PERENY whose telephone number is (571)272-4189. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J PERENY/Examiner, Art Unit 2842                                                                                                                                                                                                        
/JOHN W POOS/Primary Examiner, Art Unit 2896